Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Eade (20120121161).
Regarding claim 1, Eade discloses a trajectory tracking method, executed in a computer system, for a mobile electronic device wherein (par. 46): 
the computer system comprises at least one processor configured to execute computer-readable instructions included in a memory, and the trajectory tracking method comprises tracking, by the at least one processor (par. 46), 
a trajectory of the electronic device by using results of pose estimation using odometry (par. 106) and results of pose estimation using visual localization (VL) as camera pose information (par. 109-110, 191-193).
Regarding claim 2, Eade discloses the trajectory tracking method of claim 1, wherein tracking a trajectory comprises correcting a relative pose, estimated using the odometry, using an absolute pose estimated using the VL (par. 191-193, determines if the pose accurate against the pose node).
Regarding claim 3, see for example pars. 203 and 225 which discusses removing unnecessary nodes and optimization.  
Regarding claim 4, see par. 225, optimization process.
Regarding claim 5, see par. 144-145, done in real time. 
Regarding claim 6, this is discussed in the rejection of claims 4-5 but also see par. 46 which describes corrected the estimated pose graph.  
Regarding claim 7, see par. 206-208, gaussian method for pose error.  
Regarding claim 8, see par 105, visually identifying.  
Regarding claims 9-17, see the rejection of claims 1-8. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/            Primary Examiner, Art Unit 2666